SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

266
KA 15-00260
PRESENT: WHALEN, P.J., CENTRA, CARNI, DEJOSEPH, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ADAM BUCCI, DEFENDANT-APPELLANT.


SESSLER LAW PC, GENESEO (STEVEN D. SESSLER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Livingston County Court (Dennis S.
Cohen, J.), rendered January 15, 2015. The judgment convicted
defendant, upon his plea of guilty, of criminal contempt in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of criminal contempt in the first degree (Penal Law
§ 215.51 [b] [ii]), defendant contends that County Court erred in
failing to conduct an evidentiary hearing or to make further inquiry
into his allegations before denying his motion to withdraw his guilty
plea. We reject that contention. “Only in the rare instance will a
defendant be entitled to an evidentiary hearing [on such a motion] . .
. The defendant should be afforded a reasonable opportunity to present
his contentions and the court should be enabled to make an informed
determination” (People v Tinsley, 35 NY2d 926, 927; see People v
Harris, 63 AD3d 1653, 1653, lv denied 13 NY3d 744). Here, defendant
was afforded the requisite opportunity to present his contentions (see
People v Wolf, 88 AD3d 1266, 1267-1268, lv denied 18 NY3d 863), and
his claims of innocence and coercion were belied by his statements
during the plea colloquy (see People v Ivey, 98 AD3d 1230, 1231, lv
denied 20 NY3d 1012; People v McKoy, 60 AD3d 1374, 1374, lv denied 12
NY3d 856). Defendant therefore failed to raise “a legitimate question
as to the voluntariness of the plea” (People v Brown, 14 NY3d 113,
116), and the court did not abuse its discretion in concluding that no
further inquiry was necessary (see People v Strasser, 83 AD3d 1411,
1411; see generally People v Mitchell, 21 NY3d 964, 966-967).

Entered:    March 25, 2016                         Frances E. Cafarell
                                                   Clerk of the Court